DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022, has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Spears on September 2, 2022.
The application has been amended as follows:
20.	A medical tool, comprising:
(a)        a deflectable distal end;
(b)        a hollow tube associated with, and extending proximally from, the deflectable distal end;
(c)        a pull wire at least partially extending within the hollow tube, wherein the pull wire comprises a first end and a second [[send]] end, wherein the first end is coupled to the deflectable distal end, wherein the pull wire is configured to translate relative to the hollow tube in order to deflect the deflectable distal end;
(d)        a hollow rotatable element configured to rotate about a rotation axis, wherein the hollow rotatable element comprises a hollow gear 
(e)        a coupling element, which is coupled to and rotationally fixed relative to the second end of the pull wire, wherein the coupling element is configured to translate along the rotation axis of the hollow rotatable element in response to rotation of the hollow rotatable element about the rotation axis; and
(f)        a deflection driver engaged with the hollow gear element in order to drive rotation of the hollow rotatable element about the rotation axis.

21.	The medical tool of claim 20, wherein the deflection driver comprises a knob having a fear which engages the hollow gear 

25.	A medical tool, comprising:
(a)        a deflectable distal end configured to bend between a straight configuration and a deflected configuration;
(b)        a hollow tube attached to the deflectable distal end;
(c)        a pull wire slidably contained within the hollow tube, wherein the pull wire comprises a first end and a second [[send]] end, wherein the first end is coupled to the deflectable distal end such that the pull wire is configured to translate relative to the hollow tube in order to deflect the deflectable distal end between the straight configuration and the deflected configuration;
(d)        a hollow rotatable element configured to rotate about a rotation axis, wherein the hollow rotatable element comprises a hollow gear 
(e)        a coupling element, which is coupled to and rotationally fixed relative to the second end of the pull wire, wherein the coupling element is configured to translate along the rotation axis of the hollow rotatable element in response to rotation of the hollow rotatable element about the rotation axis; and 
(f)        a deflection driver engaged with the hollow gear element in order to drive rotation of the hollow rotatable element about the rotation axis.

27.	The medical tool of claim 26, wherein the hollow gear 
Allowable Subject Matter
Claims 1, 2, 4-6, and 13-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For claim 1, the prior art does not teach or suggest, within the context of the claims, a medical tool having a deflectable distal end comprising a rotatable hollow gear and a coupling element coupled to a pull wire, the hollow gear surrounding the coupling element, such that when the hollow gear rotates, the coupling element moves along the rotation axis, but is prevented from rotation by rods extending through boreholes of the coupling element, and including a knob having a gear which engages the hollow gear, the knob having an axis of rotation orthogonal to the rotation axis of the coupling element.
For claims 20 and 25, the prior art does not teach or suggest, within the context of the claims, a medical tool having a deflectable distal end comprising a rotatable hollow element comprising a hollow gear and a coupling element rotationally fixed with a pull wire, such that coupling element translates along the rotation axis in response to rotation of the hollow rotatable element about the rotation axis, and a deflection driver engaged with the hollow gear to drive the rotation of the hollow rotatable element.
Rezea et al. (“Rezae” US 20140228800) discloses a similar device, but the device comprises a handle having an inner thread that engages the coupling element 503B, such that when the inner thread is rotated relative the coupling element 503B translates along the rotation axis, but does not rotate. However, Rezae does not teach the hollow rotatable element being a hollow gear and being rotated by a deflection drive or knob as claimed, and modifying Rezae would not have been obvious to one have ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771